Citation Nr: 0716465	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  02-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals 
of gunshot wound of the right hip with muscle damage and 
tender scar, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal. 

In October 2004, the Board remanded the case to the RO in 
order to provide the veteran a requested hearing.  As a 
result, the veteran testified before the undersigned at a 
December 2004 hearing at the RO.

In March 2005, the Board remanded the case to the RO for 
further development; and for the RO to issue a statement of 
the case with respect to five issues pursuant to the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has 
not issued that ordered statement of the case, which is not 
necessary for the following reasons.  As noted by the Board 
in March 2005, there is a June 2003 rating decision, which 
denied claims for service connection for scars of the face 
and of hands, and for loss of a right kidney; and denied 
claims for an increased ratings for service-connected (1) 
surgical exploratory laparotomy scar (claimed as scar on the 
stomach), and (2) residuals, shell fragment wound, right 
thigh (claimed as scar on leg).  The veteran submitted a 
timely notice of disagreement as to the five issues in July 
2003.  

The current claims file contains a statement of the case 
issued in November 2003, which addresses the five claims for 
which the veteran filed a notice of disagreement in July 
2003.  Review of the claims file shows that apparently there 
had been a temporary file at the RO which contained the 
November 2003 statement of the case.   However, that document 
was not in the claims file sent to the Board on appeal, and 
the Board did not have knowledge of the statement of the case 
when it remanded the case in March 2005.  Nevertheless, the 
record does show that the veteran was provided the statement 
of the case in November 2003 as to the five issues outlined 
in the paragraph above; but he did not subsequently perfect 
an appeal as to those claims.  Therefore, those claims are 
not on appeal before the Board.    



FINDING OF FACT

The service-connected residuals of gunshot wound of the right 
hip with muscle damage and tender scar, are not shown to be 
productive of: more than moderately severe muscle injury 
impairment; any significant limitation of motion of the hip 
or knee; flail hip joint; impairment of the femur with 
fracture, malunion, or nonunion of the knee or hip; diseases 
of the peripheral nerves; or scars that are deep, unstable, 
painful, extensive, symptomatic, or that limit function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected residuals of gunshot wound of the right hip 
with muscle damage and tender scar, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 7803-7805 (2002); 5250, 5252, 5254, 5255, 5315, 7801, 
7802, 7803, 7804 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of multiple letters dated 
between February 2001 and April 2007.  In those letters the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claim on appeal for a higher 
disability rating.  VA has also in effect informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim as decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records; and testimony given and 
statements made in support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

For cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.   Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

Note that in addition to the service-connected residuals of 
gunshot wound of the right hip with muscle damage and tender 
scar, the veteran is separately service-connected for (1) 
surgical exploratory laparotomy scar (claimed as scar on the 
stomach), and (2) residuals, shell fragment wound, right 
thigh (claimed as scar on leg).  As explained in the 
introduction, the ratings for these disabilities are not on 
appeal here.  Any symptomatology associated with them are not 
involved in the evaluation of the veteran's residuals of 
gunshot wound of the right hip with muscle damage and tender 
scar.
 
The original injury included a gunshot wound to the right hip 
with muscle damage associated with Muscle Group XV.  Thus the 
service-connected residuals of gunshot wound of the right hip 
with muscle damage and tender scar, must be evaluated with 
consideration of diagnostic criteria for rating muscle 
injuries.  See 38 C.F.R. § 4.73.  

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a) (2006).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions, including six 
muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a) (2006).  

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 38 C.F.R. § 4.56(b) (2006).  For VA rating 
purposes the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrisation.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

The veteran's service-connected residuals of gunshot wound of 
the right hip with muscle damage and tender scar is currently 
evaluated as 20 percent disabling under criteria for rating 
muscle injuries, pursuant to 38 C.F.R. § 4.72, Diagnostic 
Code 5315.  Use of this code reflects consideration of muscle 
injury disorder involving Muscle Group XV as the predominant 
residual of the service-connected residuals of gunshot wound 
of the right hip with muscle damage and tender scar.  

Note that muscle damage is also identified associated with 
Muscle Group XIII; however, this is part of a separately 
service-connected residuals, shell fragment wound, right 
thigh (claimed as scar on leg), which is not part of the 
present appeal.

Muscle Group XV's functions include adduction of hip, flexion 
of hip and flexion of knee.  It includes the mesial thigh 
group muscles: (1) adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis.  Under Diagnostic Code 
5315, a moderately severe injury warrants a 20 percent 
rating; and a severe injury warrants a maximum 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2006).
 
Under Diagnostic Code 5315, a 20 percent disability rating is 
assignable for moderately severe impairment.  A 30 percent 
rating is assignable if there is medical evidence productive 
of severe impairment.  

Musculoskeletal system rating criteria relevant to the hip 
and thigh are discussed as applicable below.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250-5255.  In this regard, the 
Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  

Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

Service medical records include a narrative summary of 
hospital treatment from October to November 1970 at Bethesda 
Naval Hospital.  That summary describes a history of the 
veteran having sustained a gunshot wound to the right hip in 
mid-September 1970.  The missile entered near the right 
trochanter and damaged the right iliac vein and right 
hypogastric artery and perforated the jejunum.  On the day of 
the injury the veteran underwent an exploratory laparotomy 
with ligation of the hypogastric artery and suture repair of 
the right iliac vein and placation of the perforated jejunum.  
The postoperative course was relatively uncomplicated and he 
was air evacuated to Bethesda Naval Hospital for further 
treatment.  

The hospital summary noted that during the current 
hospitalization, physical examination revealed that the 
veteran was essentially healthy, and had a healed midline 
lower abdominal surgical scar and a healed surgical drain 
site in the left lower quadrant.  The veteran had a four 
centimeter open draining wound over the right greater 
trochanter.  The remainder of the examination was essentially 
within normal limits.  During the course of hospitalization, 
the open draining wound was treated with wet to dry dressing 
changes over six days.  At the end of that treatment, the 
veteran was healed enough to be allowed a 30 day convalescent 
leave.  On returning, the wounds were essentially healed and 
the veteran offered no specific complaints.  He was 
discharged in early November 1970 to full duty.  The final 
diagnosis was gunshot wound of the right hip, healed.

During a November 1970 examination for the purpose of release 
from active duty, conducted the day before release from 
Bethesda Naval Hospital, the examiner noted a significant 
history of treatment for a diagnosis of gunshot wound of the 
right hip, healed.  Noted defects included marks and scars, 
not considered disabling.  The report indicates that on 
examination, clinical evaluation was normal for the 
musculoskeletal system, lower extremities, vascular system, 
abdomen and viscera, and neurologic function. 

During a February 1971 VA examination, the veteran reported 
complaints that his scar over the outside of the right hip 
itches and burns constantly; and if he bumps it against 
anything, he has severe pain.

On examination, the veteran walked into the examining room 
apparently in no acute pain or distress, and without any 
noticeable limp.  The veteran was able to squat completely 
and get up without difficulty.  There was a well-healed scar 
measuring 2.25 inches by 1/4 inch at its greatest width over 
the lateral surface of the right hip.  The scar was very red, 
attached to the underlying structures and had taken on a 
slight keloid appearance.  The veteran complained of 
tenderness over the area to slight stroking.  The veteran had 
a full range of motion in the right hip.  The examiner 
identified the muscle damage to be associated with Muscle 
Group XIII and XV on the right side with apparently no loss 
of function.  There was no edema or any evidence of 
circulatory disturbance of the right inferior extremity.  The 
report concludes with a diagnosis of residuals, gunshot wound 
of the right hip.

Recent pertinent medical evidence includes the report of an 
April 2001 VA examination for joints.  During that 
examination, the veteran reported complaints of associated 
pain and swelling.  On examination the veteran walked with a 
slight limp favoring the left side.  The right hip scar was 
nontender to palpation.  There was some soft tissue swelling 
associated with a second unrelated scar secondary to kidney 
surgery.  Hip flexion of the right leg was from 0 to 100 
degrees without difficulty.  However the veteran experienced 
right flank and hip pain at 100 degrees.  Hip abduction was 
from 0 to 45 degrees; with right flank pain at 45 degrees.  
Leg adduction was from 0 to 25 degrees without difficulty or 
complaints of pain.  Hip extension was from 0 to 30 degrees 
with right flank pain at 30 degrees.  External rotation of 
the right leg was from 0 to 60 degrees, with pain at 60 
degrees.  Internal rotation was from 0 to 40 degrees with 
pain at 40 degrees.  There was no edema.  Monofilament 
sensation was adequate to the plantar surface and pedal 
pulses were 2+.  The report contains a diagnosis of (1) 
Radiographically normal hip; and (2) residual scar tenderness 
and soft tissue swelling to the right flank, secondary to 
renal surgery.

During an October 2003 examination for scars the veteran 
reported that he had no significant problems with the 
posterior right upper thigh scarring; and that he had itching 
to the scar at times.  The veteran reported that he has 
swelling to the right flank when driving up to 900 to 1000 
miles per week; and that the swelling caused difficulty in 
sleeping sometimes.  On examination, the veteran ambulated 
with no assistive devices or abnormal gait, and he had no 
obvious deformities or abnormal shoe wear.  The veteran had a 
three inch scar on the right upper thigh, which was slightly 
indented approximately one-sixteenth of an inch from the 
surface.  That scar was nontender to palpation, slightly 
disfiguring, with no swelling or redness noted.  It was 
approximately the size of a half-dollar in diameter.  The 
veteran also had an unrelated 14 inch right flank scar from a 
nephrotomy.  The report contains a diagnosis of status post 
shrapnel fragment wound to the right upper thigh. 

The veteran testified at a hearing before the undersigned at 
the RO in December 2004.  At that time he testified as to the 
residuals of his gunshot wound of the right hip, including 
that the scar was painful on a constant basis.  He testified 
that walking or sitting too long was painful.  

During an April 2006 VA neurological disorders examination, 
the veteran stated that he was having no significant problems 
with his posterior right upper thigh scarring, with minimal 
itching to the scar at times.  The scar did not produce any 
limitations to the muscles surrounding the scar.  

On examination, there was a three inch scar slightly indented 
to a depth of approximately 1/16th of an inch from the 
surface, nontender to palpation, moderately disfiguring with 
no swelling or redness noted.  The scar was smooth and 
approximately the size of a half-dollar coin in diameter.  
The scar was not tender or painful on palpation, and it did 
not limit function of the right hip.  There was no adhesion 
or scar tissue palpated.  

The veteran denied having any limitations of the hip 
secondary to the scarring.  The veteran reported that the 
scar had not changed since the last examination.  There was 
no muscle loss, no flare-ups, no locking, no subluxation, no 
abnormalities to range of motion.  The veteran had good 
muscle tone to that area.  The muscle did not swell or harden 
abnormally to contraction.  

The veteran had normal flexion (0 to 125 degrees) of the 
bilateral hips; and abduction was from 0 to 45 degrees.  
There was no pain, weakness, decreased endurance, or easy 
fatigability with repetition; and repetition did not change 
the range of motion in degrees.  There were no limiting 
factors.

In terms of neurologic examination, there was no weakness, 
fatigue, functional loss, treatment, flare-ups associated 
with the right flank or right upper thigh conditions.  

On X-ray examination of both hips, the hip joints were 
normally maintained with no evidence of fracture, dislocation 
or arthritis.  There was no lytic or blastic lesion 
identified.  The report contains an impression of normal 
hips.

The April 2006 VA neurological disorders examination report 
concluded with diagnoses, including as relevant to this 
claim, of right hip/posterior upper thigh scarring, not 
problematic, not causing any limitations to the right hip 
joint.

During an April 2006 VA examination for joints, the veteran 
reported the following complaints.  He has had problems with 
his right hip and with the scar around his right hip.  He 
reported that his hip is sore and inflamed at the scar.  He 
reported that he had pain, and that his hip does not have 
weakness, stiffness, swelling.  He does have heat and redness 
around his hip area and the wound site.  There is no drainage 
and no giving way of the hip.  He reported having no locking 
or abnormal motion.  He only takes ibuprofen for medication.  
He does not have any bone disease.  He has flare-ups of his 
hip pain and around the wound when he overdoes it such as 
walking too much.  These last for two hours to one day, and 
resting helps alleviates the pain.  He has no current 
infection and he does not use any assistive device to walk.

On examination, there was a healed scar approximately 4 by 3 
centimeters in size.  There was dimpling into the skin to 
about one centimeter in depth.  The examiner thought that the 
scar may be adherent to the fascia of the iliotibial band, 
and it was close to the greater trochanter and may be 
adherent to the bone.  The veteran had tenderness with 
palpation.  There was no apparent atrophy of the abductor 
muscles or thigh muscles.  The veteran did not have any 
angular deformity, false motion, or intraarticular 
involvement.  There was no malunion or nonunion.  There was 
no drainage or erythema.  There was some swelling.  

The veteran had an antalgic gait favoring the right side, 
however, there was no unusual shoe wear pattern.  There was 
no observed ankylosis.  The right hip had flexion to 100 
degrees, equal to the left side.  The veteran had pain on the 
lateral proximal thigh with extreme flexion.  Extension on 
the right was to minus 10 degrees, which was different from 
the left side, which was to zero degrees.  Motor strength was 
4/5 for flexion, abduction, and adduction.  Sensation was 
intact to light touch throughout the lower extremity.  With 
repetitive range of motion of the right hip, the veteran had 
symptoms of pain.  He did not have any fatigue, weakness, or 
lack of endurance.  The main symptom was pain, and this did 
not affect his range of motion.

X-ray examination of the right hip showed minimal 
osteoarthritis with some joint space narrowing.  There were 
no signs of a previous fracture.  The fascial planes were 
thought to be maybe close to the greater trochanter, which 
the examiner opined to may mean that the fascia was adherent 
to the femur.

The report of the April 2006 VA examination for joints 
contains the following assessment relevant to the claim on 
appeal.  The veteran did have a deep penetrating wound at his 
right proximal thigh area.  The gunshot entered but did not 
exit his body.  The gunshot entered his right hip area and 
then entered his abdomen, for which he underwent exploratory 
laparotomy.  He had a bullet fragment removed from his 
abdomen and one removed from the wound locally.  The veteran 
did not sustain a fracture with the injury, so there are not 
comminuted fragments.  It appears that the veteran was shot 
with a high-velocity gun, rather than multiple low velocity 
bullets.

There was no evidence of any bone fracture or prolonged 
infection; and there is no history of osteomyelitis.  The 
veteran did not have any sloughing of soft parts.  He may 
have an adherent scar between the skin and his deep fascia.  
The veteran does have a ragged, depressed adherent scar 
around his right hip.  He has overall good abductor muscle 
function, so he does not have wide damage to the muscle.  His 
fascia of the IT band may be adherent to the scar.  In the 
immediate area of the scar he may have muscle loss but this 
is not large.  He does not have soft, flabby muscles in the 
wound area.  The muscles do not appear to swell and harden 
abnormally in contraction.  Strength testing is about 4/5 on 
the right side compared with 5/5 on the left.  The veteran 
has good endurance and coordinate movements in comparison to 
the other side.

There is no X-ray evidence of minute, multiple, scattered, 
foreign bodies indicating intramuscular trauma or explosive-
effect missile.  There may be evidence of adhesion of the 
scar to the long bone with the fascial plane coming close to 
the lateral aspect of the greater trochanter.  The veteran 
does not appear to have epithelial sealing of the long bone.  
He does not appear to have atrophy of his muscle groups, even 
though he has some decreased strength that may be secondary 
to pain.  He has increasing pain with repetitive range of 
motion in the right hip; but does not have any increased 
fatigue, weakness, or lack of endurance.  The pain does not 
affect the degrees of range of motion.  There is no 
diminished muscle excitability.  Pain is the most limiting 
factor in repetitive range of motion. 

On reviewing the evidence above, with respect to the 
evaluation under criteria for rating muscle injuries, the 
evidence shows that the initial injury involved a gunshot 
wound of the right hip, which entered near the right 
trochanter, damaging the right iliac vein and right 
hypogastric artery.  Although the missile also perforated the 
jejunum, this injury is separately service connected and not 
a subject of this appeal.  

The veteran did have a deep penetrating wound at his right 
proximal thigh area.  The gunshot entered but did not exit 
his body.  The wound involved Muscle Group XV, and did not 
involve a through-and-through injury.  The veteran did not 
sustain a fracture with the injury, so there are not 
comminuted fragments.  It appears that the veteran was shot 
with a high-velocity gun, rather than multiple low velocity 
bullets.  The postoperative course was relatively 
uncomplicated.  During subsequent hospitalization in October 
1970, the wound was initially an open draining wound over the 
right greater trochanter, which after six days of hospital 
treatment was healed enough for the veteran to take a 
convalescence leave.  By November 1970, the veteran was 
discharged  to full duty with a final diagnosis of gunshot 
wound of the right hip, healed.

This type of injury is not consistent with the history of a 
severe muscle injury under 38 C.F.R. § 4.56(c)(d)(2).  
Notably, there was no extensive debridement, prolonged 
infection of wound, sloughing of soft parts, or evidence of 
intermuscular scarring or binding.  Post service medical 
evaluations do not reflect more than moderate impairment of 
Muscle Group XV functions.  
 
Most recently, VA examination in April 2006 demonstrated that 
there was no apparent atrophy, and strength was 4/5.  There 
is no evidence of loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area, and no evidence of 
severe impairment on tests of strength, endurance, or 
coordinated movements.  Examination in April 2006 found 
normal flexion of the right hip, and abduction from 0 to 45 
degrees; and there was no pain, weakness, decreased endurance 
or easy fatigability with repetition.  Therefore,  more than 
moderately severe Muscle Group XV disability is not shown, 
and a rating in excess of 20 percent under Diagnostic Code 
5315 is not warranted.
 
Other pertinent criteria have been considered with respect to 
evaluation of the musculoskeletal system.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5252, 5253, 5254, 5255.  A 
review of the record regarding the veteran's right hip 
symptomatology with respect to musculoskeletal impairment 
shows no evidence productive of hip ankylosis; or of thigh 
flexion limited to 20 degrees; or of hip flail joint; or of 
femur impairment involving fracture, nonunion or malunion of 
a knee or hip joint.  There are no findings of any of these 
conditions shown in the medical record.  During VA 
examinations in April 2006, the veteran had normal flexion of 
the hips (0 to 125 degrees) and abduction was from 0 to 45 
degrees.  X-rays showed that the right hip joint was normally 
maintained with no evidence of fracture, dislocation or 
arthritis.  The right hip showed minimal osteoarthritis with 
some joint space narrowing, but no signs of previous 
fracture.  Based on the foregoing, an evaluation in excess of 
20 percent for relevant impairment is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253, 5254, 
5255.
 
The Board has also considered whether any increased rating 
under alternate or additional criteria is warranted.  
Significantly, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions. In any case, as reflected in 
the VA examination reports discussed above, there is no 
evidence of any specific nerve injury condition.  Thus, there 
is no medical evidence that would warrant a separate rating 
under diagnostic criteria for evaluating diseases of the 
peripheral nerves.  See 38 C.F.R. § 4.124a.  

Separate evaluations are not warranted based on limitation of 
motion and muscle injury criteria.  Diagnostic Code 5315 
contemplates limitation of function resulting from damage to 
Muscle Group XV, i.e., those muscle groups which affect the 
functioning of the hip and knee.  Thus, to compensate the 
veteran based on both limitation of motion and function 
caused by muscle injury and by joint impairment would clearly 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2006). Since the 20 percent rating under 38 C.F.R. §§ 4.71a 
and 4.73 includes consideration of the factors enumerated in 
38 C.F.R. §§ 4.40, 4.45, and 4.59, no further evaluation is 
warranted on those bases.

The residuals of gunshot wound of the right hip with muscle 
damage and tender scar, include a scar, so consideration must 
be given as to whether the scar warrants a separate 
compensable rating.  While the claim was on appeal, the 
applicable rating criteria for skin disorders, including 
residual scarring, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria. Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

Significantly, the scar is not on the head, face, or neck.  
The scar is not superficial and unstable, and is not shown by 
recent VA examinations to be painful.  In October 2003 and 
April 2006, the examiner found that the scar was not tender 
or painful on palpation.  Furthermore, there is no medical 
evidence or assertion that the scar, in and of itself, causes 
any limitation of motion or function.  While the scar 
represent a deep penetration, the area is not more that 5.25 
square inches (3.5 inches x 1.5 inches).  Consequently, a 
separate compensable rating is not warranted for scars under 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002); 7801- 
7805 (2006).  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on the issue. 38 U.S.C.A. § 5107(b).

The Board has also considered whether the veteran's residuals 
of gunshot wound of the right hip with muscle damage and 
tender scar, presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, 
the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the service-connected disability.




	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 20 percent for residuals of 
gunshot wound of the right hip with muscle damage and tender 
scar, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


